Citation Nr: 1627192	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  13-03 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

Entitlement to service connection for left ear hearing loss.

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

K. Neilson, Counsel

INTRODUCTION

The Veteran had active service from July 1963 to June 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Board notes that the instant matters were most recently before it in February 2015, at which time the Board, among others things, denied service connection for left ear hearing loss and for tinnitus.  Thereafter, the Veteran filed an appeal to the United States Court of Appeals for Veterans Claims (Court).  In April 2016, the Veteran's then-representative and VA's General Counsel filed a joint motion with the Court to vacate the Board's decision with respect to the Board's denial of service connection for left ear hearing loss and tinnitus, which motion was granted by the Court the same month.  The matters were thereafter returned to the Board.

Also in its February 2015 decision, the Board remanded for further development a claim of service connection for erectile dysfunction.  Service connection for erectile dysfunction was subsequently granted by the Board in a December 2015 decision and the Appeals Management Center issued a rating decision that same month wherein a disability rating and effective date were assigned.  Accordingly, that matter is no longer before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In denying the Veteran's claims of service connection for left ear hearing loss and tinnitus in its February 2015 decision, the Board relied, in part, on an October 2011 VA examiner's opinion that a medical opinion regarding the etiology of the Veteran's hearing loss could not be provided without resorting to speculation.  In their joint motion, the parties agreed that the October 2011 examination report contained several deficiencies rendering it inadequate to rely upon.  

A review of the Veteran's service treatment records (STRs) shows that at the time of his June 1963 enlistment examination, the Veteran's pure tone auditory thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
0 (10)
5 (10)
LEFT
0 (15)
0 (10)
0 (10) 
0 (10) 
0 (5)

(Service department audiometric testing conducted before November 1967 generally applied ASA standards.  Thereafter, an ISO standard has been applied.  The numbers in parentheses reflects a conversion to ISO standard for comparison purposes.)

The Veteran's STRs also contain the results of a group screening audiogram conducted on July 9, 1963.  At that time, the Veteran's pure tone auditory thresholds were recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
10 (20)
N/A
5 (15)
5 (10)
LEFT
15 (30)
10 (20)
N/A
5 (15)
10 (20)

The Veteran's June 1967 separation examination hearing test consisted only of the whispered voice test with results of 15/15, respectively.  No audiological testing was performed.

In concluding that an etiology opinion could not be rendered without resorting to speculation, the 2011 VA audiologist stated that because there was no pure tone hearing test completed at the time of discharge from service, it is impossible to determine the onset of the Veteran's hearing loss and develop a nexus with service.  As pointed out by the parties in their joint motion, the VA audiologist did not discuss the report of a July 9, 1963, audiogram.  In this regard, the Board notes that the July 1963 audiogram suggests some degree of left ear hearing loss, although it does not demonstrate that the Veteran then had hearing loss as defined by VA.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) ("the threshold for normal hearing is from 0 to 20 [decibels], and higher threshold levels indicate some degree of hearing loss"); 38 C.F.R. § 3.385 (2015) (defining impaired hearing for VA disability purposes).  Accordingly, the July 1963 audiogram is relevant evidence and the VA audiologist's failure to consider it renders the opinion inadequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that it is incumbent on the examiner to consider all of the relevant evidence before forming an opinion).  In the May 2016 informal hearing presentation, the Veteran's representative requested that, in view of the Court's decision granting the joint motion, the Veteran be afforded a new audiological opinion and medical examination.  Based on the joint motion, the Board will grant this request and remanded the claim to obtain a new opinion regarding the etiology of the Veteran's left ear hearing loss.

The Veteran's claim of service connection for tinnitus must also be remanded because, as stated in the parties' joint motion, resolution of the hearing loss claim "could have a significant impact on his tinnitus claim."  In this regard, the Board notes that medical treatises indicate that the cause of tinnitus can usually be determined by finding the cause of the coexisting hearing loss.  See, e.g., Harrison's Principles of Internal Medicine 182 (Dennis L. Kasper et al. eds., 16th ed. 2005).  Further, tinnitus may occur as a symptom of nearly all ear disorders including sensorineural or noise-induced hearing loss.  See The Merck Manual § 7, Ch. 82 (18th ed. 2006).

Accordingly, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following action:

1.  Arrange for the review of the Veteran's claims folder by an audiologist or appropriate physician to render an opinion addressing etiology of the Veteran's left ear hearing loss and tinnitus. 

The contents of the entire electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the report should include discussion of the Veteran's documented history and assertions.  

The examiner should render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's left ear hearing loss had its onset in or is otherwise related to service, to include the Veteran's conceded in-service noise exposure.

In rendering the requested opinion, the examiner must consider and discuss all relevant medical evidence and lay assertions-to include the Veteran's competent assertions as to in-service noise exposure and as to the nature, onset and nature, and continuity of symptoms.  The examiner should also specifically consider and discuss the July 1963 audiogram. 

The examiner should also render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's tinnitus had its onset in or is otherwise related to service, to include the Veteran's conceded in-service noise exposure.  The examiner should also indicate whether the tinnitus is either (a) caused or (b) aggravated by the Veteran's hearing loss.

A full and complete rationale for all opinions expressed is required.  Regardless of whether the clinician's opinion is favorable or negative, support for his/her opinion that includes reference to lay or medical evidence contained in the claims folder, if appropriate, or to known medical principles relied upon in forming the opinion must be set forth. 

If the clinician determines that the requested opinion cannot be rendered without examination of the Veteran, the Veteran should be scheduled for an appropriate VA examination.

2.  Thereafter, the AOJ should re-adjudicate the claims remaining on appeal.  If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

